Citation Nr: 1536220	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  12-33 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral pes planus prior to July 27, 2012, and in excess of 30 percent thereafter. 

2.  Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for a right knee disability.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to September 1979; and from September 1979 to October 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which in part denied the Veteran's claims for service connection for a right and left knee disability, and granted service connection with a noncompensable rating for bilateral pes planus.  

This appeal has been processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary in the instant case, for the reasons set forth below. 

The Board notes that on his November 2012 VA Form 9, the Veteran indicated that he wished to have a Board videoconference hearing.  In June 2015, a letter was sent to the Veteran's former address in Columbus, Georgia apprising him of the date of his hearing in July 2015, and the Veteran did not receive this letter in time.  In August 2015, the Veteran submitted a statement to the VA that he was not aware that he had been scheduled for a hearing, and therefore wished to be re-scheduled for a videoconference Board hearing.  Records confirm that VA had the Veteran's most recent address in Phenix City, Alabama as of December 2014, but the hearing letter was not sent to this correct address.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at an appropriate RO.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




